303 Pa. Superior Ct. 406 (1982)
449 A.2d 751
Andrew HORVAT, Appellant,
v.
Dolores HORVAT.
Supreme Court of Pennsylvania.
Argued June 21, 1982.
Filed August 20, 1982.
*407 Edward S. Wardell, Philadelphia, for appellant.
Allen W. Toadvine, Langhorne, for appellee.
Before WICKERSHAM, McEWEN and LIPEZ, JJ.
PER CURIAM:
This is an appeal from the dismissal of a petition under the Protection From Abuse Act. Judge Shertz observed for a panel of this court in a recent case under that Act:
Section 10189 of the Act in question provides that any proceeding thereunder shall be in accordance with the Rules of Civil Procedure. In addition, Rule 1905, Pa.R. Civ.P., which was promulgated to implement the Act, provides: "The decision of the court and the time for exceptions thereto shall be governed by Rule 1038(b) to (e) inclusive." Rule 1038(d), Pa.R.Civ.P., in turn, requires the filing of exceptions to the decision of the lower court.
Knisely v. Knisely, 295 Pa.Super.Ct. 240, 241, 441 A.2d 438, 439 (1982) (footnote omitted). Appellant here failed to file exceptions. Therefore he preserved no issues, and the appeal must be dismissed. See Pa.R.A.P. 1972(5).
Appeal dismissed.